PER CURIAM.
We deny motion for rehearing but withdraw our prior opinion and substitute the following to correct a clerical error:
An opinion in this appeal was originally issued October 11, 1989, reversing the suppression of evidence in this drug trafficking case. A motion for rehearing was then granted after the Florida Supreme Court decided Bostick v. State, 554 So.2d 1153 (Fla.1989), and we issued an opinion on rehearing affirming based on Bostick. The State then moved for rehearing on the ground that the United States Supreme Court had accepted jurisdiction to hear Bostick. We granted rehearing and stayed further proceedings awaiting the Supreme Court’s decision.
The Supreme Court has now rendered Florida v. Bostick, — U.S. —, 111 S.Ct. 2382, 115 L.Ed.2d 389 (1991) which rejects the per se rule of the Florida Supreme Court that searches made on buses were inherently coercive. Instead the Court adopted a totality of the circumstances test as to whether a reasonable innocent person would have felt compelled to obey the officers conducting the bus search. Id. at —, —, 111 S.Ct. at 2387, 2388.
In the instant case, the trial court found that there was no evidence of any intimidation exerted on the defendant. We therefore withdraw our opinion of July 5, 1990, 563 So.2d 820, and reinstate our opinion of October 11, 1989, 551 So.2d 566, reversing the suppression of evidence.
*1161Reversed and remanded for further proceedings.
GLICKSTEIN, C.J., and ANSTEAD and WARNER, JJ., concur.